 1   Ryan M. Sandrock (SBN 251781)                     Thomas R. Burke (SBN 141930)
     rsandrock@sidley.com                              thomasburke@dwy.com
 2   SIDLEY AUSTIN LLP                                 DAVIS WRIGHT TREMAINE LLP
     555 California Street                             505 Montgomery Street, Suite 800
 3   Suite 2000                                        San Francisco, CA 94111-6533
     San Francisco, CA 94104                           Telephone: +1 415 276-6500
 4   Telephone: +1 415 772 1200                        Facsimile: + 1 415 276-6599
     Facsimile: +1 415 772 7400
 5
     Richard D. Raskin (pro hac vice)                  Jonathan R. Donnellan (pro hac vice)
 6   rraskin@sidley.com                                jdonellan@hearst.com
     SIDLEY AUSTIN LLP                                 Ravi V. Sitwala (pro hac vice)
 7   One South Dearborn                                rsitwala@hearst.com
     Chicago, Illinois 60603                           THE HEARST CORPORATION
 8   Telephone: +1 312 853 7000                        300 West 57th Street
     Facsimile: +1 312 853 7036                        New York, New York 10019
 9                                                     Telephone: +1 212 649 2006
     Benjamin M. Mundel (pro hac vice)                 Facsimile: +1 646 280 2006
10   bmundel@sidley.com
     Daniel J. Hay (pro hac vice)                      Attorneys for Defendant
11   dhay@sidley.com                                   FIRST DATABANK, INC.
     SIDLEY AUSTIN LLP
12   1501 K St NW
     Washington, DC 20005
13   Telephone: +1 202 736 8157
     Facsimile: +1 202 736 8711
14
     Attorneys for Plaintiff
15   EXELTIS USA, INC.

16                                 UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18                                         OAKLAND DIVISION

19   EXELTIS USA, INC., a New Jersey Corporation,        Case No. 4:17-cv-04810-HSG
20                  Plaintiff,                           STIPULATION AND ORDER
                                                         REGARDING SCHEDULE
21          v.
22   FIRST DATABANK, INC., a Missouri
     Corporation,
23
                    Defendant.
24

25

26

27

28


                                 STIPULATION AND ORDER RE: BRIEFING SCHEDULE
                                         CASE NO. 4:17-cv-04810-HSG
 1          Pursuant to Local Rules 6-2 and 7-12, the parties hereby stipulate to the following:

 2          Pursuant to stipulation, the Court entered a discovery schedule on May 1, 2018. Pursuant to

 3   stipulation the Court entered an amended discovery schedule on July 27, 2018. Pursuant to

 4   stipulation, on October 17, 2018, the Court entered a revised scheduling order with fact discovery to

 5   complete by January 15, 2019. Prior to this cut-off date, the parties agreed to permit fact depositions

 6   to take place beyond the deadline and have since schedule depositions. Depositions are currently

 7   scheduled to take place through March 22, 2019, with a few additional depositions (including both

 8   Parties’ Rule 30(b)(6) depositions and Defendant employee depositions) yet to be scheduled.

 9          Since the Court entered the scheduling order, First Databank announced that it would further

10   delay implementation of its plan to recode the products at issue in this case until October 1, 2019.

11   As a result, the exigency requiring the accelerated schedule proposed in October has lessened

12   slightly, and the parties are amenable to a short extension of the schedule.

13          The Parties have met and conferred about the current schedule and hereby stipulate to, and

14   ask the Court to enter, the following revisions to the scheduling order:

15

16                 Event                         Current Date                       Proposed Date

17    Fact Depositions                  November 26, 2018, to              November 26, 2018, to April
                                        January 15, 2019                   5, 2019
18
      Expert Disclosures                February 15, 2019                  May 3, 2019
19

20    Rebuttal Expert Disclosures       March 5, 2019                      May 17, 2019

21    Close of Expert Discovery         March 15, 2019                     May 31, 2019

22    Summary Judgment Motions          March 22, 2019                     June 12, 2019

23

24

25

26

27

28

                                                     2
                               STIPULATION AND ORDER RE: BRIEFING SCHEDULE
                                       CASE NO. 4:17-cv-04810-HSG
 1   DATED: January 18, 2019
                                                            Respectfully submitted,
 2

 3                                                          By: /s/Ravi v. Sitwala_____________
      By: /s/ Benjamin M. Mundel                            Ravi V. Sitwala (pro hac vice)
 4    Benjamin M. Mundel (pro hac vice)                     THE HEARST CORPORATION
      SIDLEY AUSTIN LLP                                     300 West 57th Street
 5    1501 K St NW                                          New York, New York 10019
      Washington, DC 20005                                  Telephone: +1 212 649 2006
 6    Telephone: +1 202 736 8157                            Facsimile: +1 646 280 2006
      Facsimile: +1 202 736 8711
 7
      Attorney for Exeltis USA, Inc.                        Attorney for First Databank, Inc.
 8

 9

10                                       SIGNATURE ATTESTATION
11           I am the ECF User whose identification and password are being used to file the foregoing
12   Stipulation and [Proposed] Order Regarding Briefing Schedule. In compliance with Local Rule 5-
13   1(i)(3), I hereby attest that the other signatories have concurred in this filing.
14   DATED: January 18, 2019                                 SIDLEY AUSTIN LLP
15                                                           By: /s/ Benjamin M. Mundel
16                                                              Benjamin M. Mundel
                                                                Attorney for Exeltis USA, Inc.
17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
                                STIPULATION AND ORDER RE: BRIEFING SCHEDULE
                                        CASE NO. 4:17-cv-04810-HSG
 1                                                 ORDER

 2         Pursuant to the foregoing stipulation of the parties and good cause appearing, it is hereby

 3   ORDERED as followed:

 4         1.     The above stipulation is GRANTED.

 5         2.     The Court ORDERS the following schedule:

 6

 7                             Event                             Proposed Date

 8                Fact Depositions                  November 26, 2018, to April 5, 2019
 9                Expert Disclosures                May 3, 2019
10                Rebuttal Expert Disclosures       May 17, 2019
11
                  Close of Expert Discovery         May 31, 2019
12
                  Summary Judgment Motions          June 12, 2019
13

14

15   PURSUANT TO STIPULATION, IT IS SO ORDERED
16

17   Dated: January 22, 2019                                    _________________________________
                                                                Hon. Haywood S. Gilliam, Jr.
18                                                              United States District Judge

19

20

21

22

23

24

25

26

27

28


                                        ORDER RE: BRIEFING SCHEDULE
                                        CASE NO. 4:17-cv-04810-HSG
